UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1916


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; STATE OF NORTH CAROLINA; WAKE COUNTY
NORTH CAROLINA MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH
CAROLINA; SOCIAL SECURITY ADMINISTRATION,

                Defendants - Appellees.



                              No. 14-1999


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

          and

BABY   J.F.D., c/o William S. Davis, II; ESTATE OF WILLIAM
SCOTT DAVIS, SR., Deceased,

                Plaintiffs,

          v.

ALBERT J. SINGER; DANIELLE DOYLE; SYDNEY J. BATCH; MICHELE
JAWORSKI SUAREZ; MELANIE A. SHEKITA; MICHELLE SAVAGE; ERIC
CRAIG CHASSE; LISA SELLERS; CHARLOTTE MITCHELL; WENDY
KIRWAN; SONJI CARLTON; NANCEY BERSON; DR. SUSAN GARVEY;
ROBERT B. RADAR; MARGARET EAGLES; RICHARD CROUTHARMEL; WAKE
COUNTY GOVERNMENT; BATCH, POORE & WILLIAMS,

                Defendants - Appellees.
                            No. 14-2139


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; STATE OF NORTH CAROLINA; WAKE COUNTY
NORTH CAROLINA MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH
CAROLINA; SOCIAL SECURITY ADMINISTRATION,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.   (4:13-cv-00058-RBS-DEM; 4:13-cv-00007-
RBS-DEM)


Submitted:   May 28, 2015                   Decided:      June 25, 2015


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Nos. 14-1916 and 14-2139 dismissed;       No.   14-1999    affirmed   by
unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.        George Maralan
Kelley,   III,  Assistant   United   States  Attorney,  Norfolk,
Virginia; Roger Allen Askew, WAKE COUNTY ATTORNEY’S OFFICE,
Raleigh, North Carolina; James Nicholas Ellis, POYNER SPRUILL
LLP, Rocky Mount, North Carolina; Caroline P. Mackie, Lisa
Patterson Sumner, POYNER SPRUILL LLP, Raleigh, North Carolina;
Elizabeth A. Martineau, MARTINEAU KING PLLC, Charlotte, North
Carolina; Peter Andrew Teumer, ROBEY TEUMER & DRASH, Norfolk,
Virginia; Sydney J. Batch, BATCH, POORE & WILLIAMS, LLP,
Raleigh, North Carolina; Joseph Tedford McFadden, Jr., RAWLS,
MCNELIS & MITCHELL, Norfolk, Virginia, for Appellees.


                                 2
Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     In these consolidated appeals, William Scott Davis, Jr.,

challenges       several    district    court     orders.        Although     Davis’

appeals arise from two distinct complaints filed in the district

court, his claims in both cases generally arise from the events

leading up to the termination of his parental rights and his

attempts to challenge the termination.                We dismiss the appeals

in Nos. 14-1916 and 14-2139 for lack of jurisdiction.                         In No.

14-1999, we affirm the district court’s orders.

     In    Nos.    14-1916    and    14-2139,    Davis     seeks   to     appeal   the

district court’s orders dismissing three of five defendants from

his complaint, in which he alleged claims under the Freedom of

Information Act and the Privacy Act, and disposing of numerous

motions.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The orders Davis seeks to appeal are neither final

orders     nor    appealable      interlocutory       or    collateral       orders.

Accordingly,       we      dismiss   these      two   appeals       for     lack    of

jurisdiction.

     In No. 14-1999, Davis appeals the district court’s order

granting    Defendants’       motions    to     dismiss    and     dismissing      his

amended complaint.           We affirm this ruling.              See Ashcroft v.

                                         4
Iqbal, 556 U.S. 662, 678 (2009).             Further, we conclude that the

district court did not abuse its discretion in denying as futile

Davis’ motions for leave to amend his complaint.                     See Equal

Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir.

2010).   Accordingly, we affirm the district court’s orders.

       We deny all of Davis’ pending motions.                We dispense with

oral   argument   because     the    facts    and   legal    contentions     are

adequately   presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.


                                      Nos. 14-1916 and 14-2139 DISMISSED
                                                    No. 14-1999 AFFIRMED




                                       5